Citation Nr: 0934942	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-37 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2002 to September 
2005. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for the 
above-referenced claim.  

During the pendency of this appeal, in September 2008, as a 
result of a change in domicile of the appellant, jurisdiction 
of this matter was transferred to that of the RO located St. 
Petersburg, Florida.


FINDING OF FACT

The evidence of record does not show that the Veteran 
currently has gastroenteritis that was caused by or incurred 
in service.


CONCLUSION OF LAW

The criteria for service connection for gastroenteritis have 
not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, the Board 
must consider, on a case-by-case basis, whether any potential 
VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2006 and September 2008, the 
Veteran was notified of the information and evidence 
necessary to substantiate her claim.  VA told the Veteran 
what information she needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by the 
March 2006 letter, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating 
or effective date.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of her case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nonetheless, in light of the Board's denial of the Veteran's 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
She was provided a VA medical examination in September 2006.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

The Veteran essentially claims that she has a gastroenteritis 
condition that first manifested during her period of active 
service.  Having reviewed the evidence and all pertinent 
laws, the Board finds that the preponderance of the evidence 
is against the claim for service connection, and the appeal 
must be denied.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
ulcers, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Facts and Analysis

The Veteran's service treatment records were obtained and 
reflect treatment for gastrointestinal conditions.  Service 
treatment records show that she was treated on multiple 
occasions for viral gastroenteritis and gastritis from June 
2002 to July 2005.  Of particular note is a March 2004 
treatment record, showing that a radiological examination of 
the abdomen revealed an ileus type gas pattern and an 
otherwise negative study.  

The Veteran's private outpatient treatment records have been 
associated with the claims file and show that she was 
assessed has having "abdominal pain/swallowing" in June 
2006 after reporting having painful swallowing.  These 
records are negative for a gastroenteritis diagnosis.  

In September 2006, the Veteran underwent a VA examination.  
She reported having a gastroenteritis condition since 2003.  
She denied any stomach pain, nausea, or vomiting.  The 
Veteran reported that she was not receiving any treatment for 
her condition.  Physical evaluation of the abdomen revealed a 
liver that was not palpable and no tenderness.  The examiner 
concluded that there was no diagnosis with regard to the 
gastroenteritis claim because there was no pathology to 
render a diagnosis.  

Associated with the claims file are VA outpatient treatment 
records, which do not reveal any complaints or treatment for 
gastroenteritis.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for gastroenteritis.  Essentially, the 
medical evidence does not show that the Veteran has a current 
diagnosis of this condition.  While the Board recognizes that 
the Veteran was treated on multiple occasions in service for 
viral gastroenteritis and gastritis between June 2002 and 
July 2005, there is no objective evidence that the Veteran 
has been treated or diagnosed with gastroenteritis since that 
time.  A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.   Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In so determining, the Board acknowledges the June 2006 
private medical treatment record that reflects an assessment 
of abdominal pain.  The medical evidence overall, however, is 
negative for a gastroenteritis diagnosis.  Moreover, there is 
no evidence reflecting treatment for symptoms associated with 
gastroenteritis.  To the extent the medical evidence of 
record contains complaints, treatment, or a diagnosis of 
pain, the Board notes that pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

The Board finds probative the September 2006 conclusion of 
the VA examiner which, upon clinical and diagnostic testing 
of the Veteran, determined that there was no gastroenteritis 
diagnosis because there was no pathology from which to render 
a diagnosis.  This conclusion is considered probative as it 
is definitive, based upon a physical examination of the 
Veteran, and supported by detailed rationale.  Accordingly, 
the opinion is found to carry significant probative weight.  
Among one of the factors for assessing the probative value of 
a medical opinion are the thoroughness and detail of the 
physician's opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  As noted above, the Veteran has been advised 
of the need to submit evidence in support of her claim.  
However, she has not provided any medical evidence to rebut 
the September 2006 VA examiner's opinion or otherwise 
demonstrate that she has a current gastroenteritis diagnosis 
that is related to her military service.  See Wray v. Brown, 
7 Vet. App. 488, 492-93 (1995).  Thus, there is no medical 
evidence of record to support the grant of service connection 
in this instance. 
  
The Board has considered the Veteran's statements in support 
of her claim that she has gastroenteritis that is related to 
her military service, and her reports of her current 
symptomatology.  While she is certainly competent to describe 
the extent of her current symptomatology, there is no 
evidence that she possesses the requisite medical training or 
expertise necessary to render her competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Given the absence of probative medical evidence in support of 
the Veteran's claim, for the Board to conclude that the 
Veteran currently has gastroenteritis that is due to her 
period of active service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claim 
for service connection must be denied.  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for gastroenteritis.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for gastroenteritis is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


